Porter, J.
(concurring specially) : I concur in the result but not in all that is said in the opinion respecting the liability of the defendant to pay fees on a potential increase of its capital. I concur in holding that the defendant can not avoid liability for payment of an increase of its capital by its own neglect to file a certificate of such increase with the secretary of state here; and I think if it has been authorized to increase its capital stock and has in fact issued so much as one share of the increase it becomes liable for the payment of fees upon the entire amount of increased capital, *414but that the power to issue must be first exercised before the state can lawfully exact payment of fees for' such increase.